Citation Nr: 0619112	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-34 389	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an effective date earlier than April 14, 1999 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for PTSD and assigned 
a 30 percent disability rating effective from April 14, 1999.  
The veteran wants an earlier effective date for the grant of 
service connection.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  On July 22 1996, the veteran filed a claim for service 
connection for PTSD.

3.  In a November 1996 decision, the RO denied service 
connection for PTSD; the veteran filed a timely notice of 
disagreement (NOD) in December 1996.

4.  In that December 1996 NOD, the veteran requested a 
hearing at the RO concerning the denial of his PTSD claim.

5.  In February 1997, the RO sent the veteran a statement of 
the case (SOC), but he did not file a substantive appeal (VA 
Form 9 or equivalent statement) to perfect his appeal to the 
Board.



6.  On April 14, 1999, the RO received an inquiry from the 
veteran's representative regarding the status of the 
veteran's claim for service connection for PTSD and again 
requesting a hearing at the RO on this issue.

7.  In the March 2004 rating decision at issue, the RO 
granted service connection for PTSD and assigned an effective 
date of April 14, 1999, the date of receipt of the 
representative's statement inquiring about the PTSD claim.


CONCLUSION OF LAW

The requirements are met for an earlier effective date of 
July 22, 1996, for the grant of service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Here, the Board is granting the veteran's claim for the 
reasons discussed below.  So there is no need to determine 
whether there has been compliance with the VCAA, including 
insofar as the Court's holdings in Pelegrini II, Mayfield, 
and Dingess, because even if there has not been this is 
merely inconsequential and, therefore, at most harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006) (citing McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2005).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii). 

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).



In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

In this particular case at hand, records show the veteran 
first filed a claim for service connection for PTSD on July 
22, 1996.  See his application (VA Form 21-526).  The RO 
denied his claim in November 1996 and sent him a letter in 
December 1996 notifying him of this and apprising him of his 
procedural and appellate rights.  In response, he filed a 
timely NOD later that month.  When filing his NOD, he 
requested a hearing at the RO concerning the denial of 
his claim.  In February 1997, the RO sent him an SOC, but he 
did not file a timely substantive appeal (VA Form 9 or 
equivalent statement) to perfect his appeal to the Board.

On April 14, 1999, the RO received an inquiry from the 
veteran's representative as to the status of the veteran's 
claim for service connection for PTSD and his related hearing 
request .  The veteran's representative pointed out the 
veteran had requested a hearing at the RO when filing his 
December 1996 NOD, but that the RO had failed to schedule the 
hearing either prior to or since the issuance of the SOC.  
The RO did not respond, but sent the veteran a letter in 
August 2000 stating that a June 1999 application for benefits 
had been lost or misplaced by the RO.  So the RO requested 
that the veteran re-submit his claim.

Later in August 2000, the veteran and his representative 
submitted another claim for service connection for PTSD, 
which the RO treated as a petition to reopen a previously 
denied (and unappealed) claim for this condition.  The RO 
explained that, under these circumstances (i.e., a prior, 
unappealed denial), the veteran needed to submit new and 
material evidence to reopen his claim.  See 38 C.F.R. 
§ 3.156(a) (2000).  The RO also informed him that he had one 
year to submit evidence in support of his claim.

Following additional development of the veteran's claim, 
including the receipt of evidence that he submitted in 
support of it, the RO issued a decision in March 2004 
granting service connection for PTSD and assigning a 30 
percent rating for this condition effective April 14, 1999, 
the date of receipt of the representative's statement 
inquiring about the claim.  The RO sent the veteran and his 
representative a letter in April 2004 notifying them of the 
decision, and apprising them of their procedural and 
appellate rights, and this appeal for an earlier effective 
date ensued.

The basis of the veteran's claim for an earlier effective 
date is that his original, July 1996, claim remained pending 
(i.e., never became final) because the RO never acknowledged 
his hearing request - which he clearly made in his December 
1996 NOD.  The RO responded in a July 2004 SOC that the 
veteran's failure to file a substantive appeal (VA Form 9 or 
equivalent statement) in response to the earlier February 
1997 SOC resulted in the December 1996 rating decision 
becoming final and binding on him based on the evidence then 
of record.  The RO pointed out that the letter sent to him 
with the SOC informed him that a request for a hearing did 
not extend the time period for filing a substantive appeal.  
The letter also informed him that he would be informed of the 
date and time of his requested hearing within "the next few 
weeks."

Based on the mitigating circumstances in this case, the Board 
finds that the veteran is entitled to service connection 
retroactive to the date of receipt of his initial claim, July 
22, 1996.  This is the appropriate effective date in light of 
what has occurred.  The evidence clearly indicates the RO 
failed to give him procedural due process by never scheduling 
his hearing - although promised, which he had requested in 
his December 1996 NOD.  And although the Board realizes he 
still had a responsibility to file a timely substantive 
appeal (e.g., a VA Form 9) after receiving the February 1997 
SOC (indeed, as was expressly indicated in a letter 
accompanying that document), by the same token the RO 
mistakenly also informed him in that letter that his hearing 
would be scheduled in the not-too-distant future.  
Unfortunately, though, it never was.  And it appears he 
relied on that promise to his detriment.

Veterans have a right to a hearing - to be heard on the 
issue they are contesting.  See 38 C.F.R. § 3.103(a), (c) 
(claimants have the right to a hearing, at any time and on 
any issue, and it is the obligation of the VA to assist 
claimants).  See, too, 38 C.F.R. § 20.700(a).  Moreover, VA 
regulations do not actually require that a VA Form 9 be filed 
in order to perfect an appeal.  See 38 C.F.R. § 20.202 
(indicating a substantive appeal may consist of 
"correspondence containing the necessary information" and 
that the Board is to construe the appellant's arguments "in 
a liberal manner for purposes of determining whether they 
raise issues on appeal....").  Even further, the Court has 
indicated that testimony offered at a hearing, once 
transcribed, can satisfy the requirement that a statement 
such as a VA Form 9 be "in writing."  See Tomlin v. Brown, 
5 Vet. App. 355, 357-58 (1993).

Here, had the RO provided the veteran a hearing - as 
requested in his December 1996 NOD, then his hearing 
testimony, once transcribed, in turn would have been 
sufficient to perfect his appeal to the Board in lieu of 
submitting a timely VA Form 9, and assuming all of this 
occurred after the February 1997 SOC (keeping in mind the 
letter accompanying that SOC promised to schedule a hearing).  
See 38 C.F.R. § 20.200 (identifying the sequential, three-
step, process to perfecting an appeal to the Board - first 
an NOD, then SOC, and finally a VA Form 9 or equivalent 
statement).

There have been a number of precedent decisions regarding the 
concept of equitable tolling in earlier effective date cases.  
And some have reasoned that a prior decision never becomes 
final and binding (i.e., remains pending) where as here, for 
example, the veteran initiated a timely appeal but was not 
provided full procedural due process by scheduling his 
requested hearing before expiration of the appeal period for 
filing a timely VA Form 9 or equivalent statement.  
Cf., Myers v. Principi, 16 Vet. App. 228 (2002).

Therefore, the appropriate effective date in this case for 
the grant of service connection for PTSD is July 22, 1996, 
the date of receipt of the veteran's initial claim for this 
condition.


ORDER

An earlier effective date of July 22, 1996, is granted for 
service connection for PTSD, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


